McMILLAN, District Judge
(concurring in part and dissenting in part):
The majority uphold the trial court’s refusal to submit to the jury an issue of punitive damages. I concur otherwise, but I dissent from that part of the decision.
In 1982, the Virginia wrongful death statute was amended to authorize the recovery of punitive damages for death resulting from “willful or wanton conduct, or such recklessness as evinces a conscious disregard for the safety of others.” Virginia Code, Section 8.01-52(5) (emphasis added). The testimony clearly shows that *493defendants Mitchell and Showalter (and, through them, their employers) displayed “conscious disregard for the safety of others.”
According to Showalter’s testimony, Zimmerman or Showalter, standing on the roof, yelled down to Mitchell, the project supervisor, asking what they should do with the three remaining rolls of roofing material. Showalter testified that Mitchell told them to toss the rolls off. Zimmerman and Showalter responded that their Valley Roofing supervisor, Adin Rhodes, had instructed them not to throw anything down from the roof. Mitchell then ordered Zimmerman and Showalter to throw “his goddam rolls” off the roof. Apparently anxious about what could happen if the ninety-pound rolls were thrown from the top of the three-story building and aware that Mitchell was disregarding Rhodes’ explicit order, Zimmerman asked Mitchell if he would take full responsibility for the throwing of the rolls. Mitchell’s response is not recorded in the testimony. Showalter testified that he and Zimmerman urged Mitchell to watch out for children in the area (JA 58). Showalter then threw the first roll. Showalter stated that he tried to throw the first roll out away from the building so he could see where it was going and could see anyone near the area where the roll would land (JA 59). That first roll i landed on the asphalt, away from the build- ¡| ing. Mitchell then told Showalter not to !■ throw the rolls out onto the asphalt, because that might damage the roofing material (JA 60). Mitchell wanted the rolls dropped onto the grass, closer to the building (JA 60). Zimmerman then dropped the second roll off the edge of the roof, straight onto the grass below. Showalter then stepped to the edge, looked over, and dropped the third and fatal roll, which struck Iman, the deceased, as she darted out from the side of the building where the children had been playing and ran across the grass, heading toward the ice cream truck. Showalter stated that he had seen the ice cream truck pull up a few minutes before he dropped the third roll (JA 59).
According to Mitchell’s testimony, Zimmerman and Showalter had just finished lowering some galvanized trash cans from the roof, using rope. Mitchell said Zimmerman then walked to the edge of the roof and asked what to do about the rolls. Mitchell agreed that Zimmerman told him that Rhodes had told the Valley workers not to throw anything off the roof (JA 51). Mitchell said he then told Zimmerman and Showalter to walk the rolls down the ladder (JA 51). Mitchell admitted in cross examination that he offered this suggestion sarcastically (JA 214). Mitchell maintained that he did not tell Zimmerman and Showalter to throw the rolls off the roof (JA 190), but he did testify that he was concerned about cost and time (JA 194), and that he “had a good idea that they would probably drop it” (JA 199). Mitchell says he made eye contact with Showalter when he approached the edge of the roof to throw the first roll (JA 201). Mitchell stated that he said nothing to Showalter to stop him from throwing it (JA 202). Mitchell testified that the first roll made what he described as an “intimidating” sound when it landed (JA 215).
Mitchell also testified that there were always two children playing off to the side of the building while the rolls were being thrown (JA 215). He stated that he saw the ice cream truck pull up to the building about one minute to ninety seconds before the third roll was thrown (JA 56). Mitchell realized the truck would be a magnet for the children (JA 57). Yet, he also said that the position he had chosen when acting as the look-out did not give him a view around the right corner of the apartment house, where the children were playing (JA 57). Mitchell stated he “wanted to stop the dropping of the rolls” when he heard the ice cream truck bells (JA 204). He offered no explanation of why he did not do so. Mitchell said he saw Imán a second or so before the third roll was thrown. She was “right flush” with the building (JA 217); yet Mitchell said nothing about her presence to Zimmerman or Showalter (JA 202-3). Mitchell testified that he never had a chance to stop *494the throwing of the rolls after he saw Iman (JA 217).
In summary: Mitchell was warned by Zimmerman and Showalter that their supervisor had said that nothing was to be thrown from the roof. Mitchell, Zimmerman and Showalter all knew children were playing near the building. Mitchell heard the first roll land with an impact he himself described as intimidating. Even if he did not order the roll-tossing, Mitchell never attempted to stop it. Mitchell did not stand in a spot where he could see the children’s possible approach. He did not re-position himself to improve his view after hearing the ice cream truck pull up, despite his acknowledgment that the truck “would draw the children away from their play area to the truck, toward our area" (JA 216). Mitchell did not make any attempt to tell Zimmerman and Show-alter to stop throwing the rolls in what he described as the one minute to ninety second period between the arrival of the ice cream truck and the dropping of the third, the deadly roll.
This conduct by Mitchell as project supervisor and as the lookout upon whom Zimmerman and Showalter relied could obviously satisfy a jury that Mitchell intentionally disregarded the obvious risk to the children. Mitchell’s instruction to the roofers to throw the rolls off created the hazard, and he then aggravated the danger by instructing Showalter to drop the rolls straight down rather than tossing them out away from the building (JA 59-60). Showalter testified that he felt his view of activity on the ground was impaired when he had to drop the rolls straight down. He relied on Mitchell to warn him if children appeared so that a roll would not be thrown. In tossing the rolls, even pursuant to Mitchell's emphatic instruction, Showalter also displayed conscious disregard of known danger. He continued to throw the rolls even though he had been specifically instructed not to do so by his regular supervisor and even after Mitchell instructed him to toss them in a way Showalter felt aggravated the already significant danger.
The act of tossing the rolls, not simply the manner in which it was done, signals knowing and intentional disregard of the children’s safety. Once the roll was dropped, it was out of anyone’s control. Even if all had been clear from a scrupulous look-out’s vantage point, once a roll weighing approximately ninety pounds was dropped there was no way to prevent it from striking whoever darted out unexpectedly and quickly as children often do. The danger associated with dropping any object from the roof had apparently been considered when other material on the roof, such as the galvanized trash cans, had earlier been lowered to the ground with rope. Yet the heaviest and consequently the potentially most lethal objects, the rolls of roofing material, were dropped to the ground.
A half century old recollection about the acceleration of falling bodies is confirmed by Webster’s International Dictionary, which (defining “acceleration of gravity”) says that in a vacuum, at 45 degrees latitude, a body in free fall accelerates at 980.616 centimeters per second per second, which is almost exactly 32 feet per second per second. In the early second or two of a free fall of a heavy compact object, air resistance is negligible. A third story flat apartment roof would hardly be more than 35 or 40 feet above ground. With all due allowance for air resistance, the deadly roll could not have taken over Vh seconds to reach the ground. The deceased child, beyond doubt, when the roll was dropped, was within five or six steps or less of the place where the death-dealing roll hit her, even if we- assume she was running, as children often do when the ice cream truck is near.
The question of punitive damages should be submitted to a jury.
This was not a “garden variety” negligent look-out case as the trial court seems to have thought. It is a “playground variety” case. Mitchell behaved negligently in failing to keep watch for the children, and the workers all engaged in an unreason*495ably dangerous act, throwing the rolls from the roof in an area where children were playing and in a location that lay between their play area and their predictable destination, the ice cream truck. At the most dangerous possible time, the crew persisted in defying contrary instructions and in deviating from previous procedure.
The majority describes what occurred as “an unsuccessful attempt to mitigate a created risk.” I can find no evidence of an attempt to mitigate the risk; rather I observe a combination of action and inaction that consistently maximized the risk in a way properly characterized as purposeful carelessness, deliberate inattention to known danger, and “conscious disregard of the rights of others.”
The ice cream truck was at the curb. The lookout stationed himself where he could not see the children he knew were playing in the area. The workmen threw the deadly rolls and the decedent did what young children do; she darted around the corner toward the siren song of the ice cream truck bell. To throw a heavy roll of roofing off the building under those circumstances is, beyond any question, “conscious disregard” of the safety of the children.
I would leave the decision of punitive damages to the jury, who heard the witnesses and saw the diagram, and knew the lay of the land, rather than presume that the courts of Virginia would, on these facts, deny an award of punitive damages.
The Virginia Supreme Court’s skepticism regarding the circumstances in which punitive damages are appropriate has not previously been interpreted by this circuit to preclude punitive awards outside the context of automobile accidents. In Kaufman v. Abramson, 363 F.2d 865 (4th Cir.1966), cited approvingly by the majority as a statement of the standard of proof in punitive damages claims, this court upheld an award of punitive damages under Virginia law, in a non-automotive context. There, despite his awareness of an elderly lessee’s frail health,*a lessor, in an attempt to evict the plaintiff-lessee, discontinued all electric service to her apartment. That evidence was held sufficient for a finding that the lessee was entitled to punitive damages because the lessor had displayed conscious disregard of the plaintiff’s rights.
The majority cite Baker v. Marcus, 201 Va. 905, 114 S.E.2d 617 (1960), and Peacock v. J.C. Penney Co., Inc., 764 F.2d 1012 (4th Cir.1985), as illustrations of the limited availability of punitive damages under Virginia law. Baker (an accident case involving a driver whose state of intoxication was described as a “borderline case” (114 S.E.2d at 619)) says that to receive punitive damages the plaintiff must demonstrate that the defendant showed “conscious disregard for the rights of another” and knowledge that his action “will probably result in injury.” 114 S.E.2d at 621. In Baker, the Virginia Supreme Court offered this assessment of the defendant’s conduct:
“In the case before us, Mrs. Baker did not see the Marcus car and deliberately run into it. She had nothing personal against Marcus, nor the desire to do anyone harm. The evidence shows a typical rear end collision as a result of a lack of the use of ordinary care and caution. That Mrs. Baker did not keep a proper lookout is manifest, and her failure to do so constituted negligence. Her conduct may have been partly due to the intoxicants which she had imbibed; but there is nothing to show that she acted in a spirit of mischief, criminal indifference, or conscious disregard of the rights of others. Her conduct, after the collision, showed no motive to injure the plaintiff, or ill will toward him. She was then injured, and according to all the testimony she was dazed and hysterical. In momentarily taking her eyes off the road, she was guilty of a misadventure, which amounted to simple negligence, and a mistake which is likely to cause an injurious result in automobile traffic at any time and place. The evidence presents no indicia of purposeful careless, deliberate inattention to known danger, or any intended violation or *496disregard of the rights of others on the highway. The accident which occurred could have happened to anyone under the circumstances mentioned, and the damages inflicted would have been the same whether or not the wrongdoer was sober or under the influence of intoxicants.”
114 S.E.2d at 621-2.
The Baker court concluded from the facts of that case that nothing more than a moment of careless driving was involved. Baker distinguished the slightly intoxicated driver from a willful or wanton tortfeasor, against whom punitive damages could properly be assessed, by classifying the defendant’s conduct as a “mistake” or “misadventure.”
The defendants’ conduct in the case before us cannot fairly be treated as a mistake or misadventure.
In Essex v. Commonwealth, 228 Va. 273, 322 S.E.2d 216 (1984), a prosecution for murder by vehicle while driving drunk, the Supreme Court of Virginia construed Baker v. Marcus in a way that limits, if not eliminates, its applicability in the Peacock decision and in the present case. By a divided vote, Essex held that a murder conviction was not sustainable based upon a violation of the drunk driving law. The pertinent portion of the opinion follows:
In Baker v. Marcus, 201 Va. 905, 114 S.E.2d 617 (1960), we considered, in a civil context, whether malice could be inferred from drunken driving so as to support an award of punitive damages. There we said: “One who knowingly drives his automobile on the highway under the influence of intoxicants, in violation of statute is, of course, negligent. It is a wrong, reckless and unlawful thing to do; but it is not necessarily a malicious act.” Id. at 910, 114 S.E.2d at 621. A sober driver may be eminently malicious, while a drunken driver may be merely reckless.
322 S.E.2d at 221 (emphasis added). The Essex decision reveals that the Supreme Court of Virginia reads Baker v. Marcus as having required a finding of malice as a prerequisite to an award of punitive damages.
Such a possible prerequisite was eliminated from the punitive damages portion of the Virginia wrongful death statute by the plain language chosen by the Virginia legislature in 1982. That language, Section 8.01-52(5) of the Virginia Wrongful Death Act is:
f 5. “Punitive damages may be recovered for wilful or wanton conduct, or such recklessness as evinces a conscious disregard for the safety of others.” (Emphasis added.)
By relying in Peacock on cases such as Baker, this court appears to have assumed that despite the express language of the new remedial 1982 Virginia statute, it continues to be necessary to find “malice” before punitive damages can be awarded. The legislature has stated the basis for recovery of punitive damages in plain language which excludes malice. I respectfully submit that this court should not resurrect a malice standard that the legislature of the Commonwealth of Virginia had interred. Peacock, therefore, should not preclude submission of the punitive damages question to the jury.
tK >1< #
If, upon proper submission of the issue of defendant Mitchell’s liability for punitive damages, the jury finds him so liable, the punitive damages liability of his employer, Davenport, will also become an issue for the jury. According to the Restatement (Second) of Torts § 909 and Restatement of Agency § 217(C):
Punitive damages can properly be awarded against a master or other principal because of an act by an agent if, but only if,
(a) the principal or a managerial agent authorized the doing and manner of the act, or
(b) the agent was unfit and the principal or a managerial agent was reckless in employing or retaining him, or
(c) the agent was employed in a managerial capacity and was acting*in the scope of employment, or
*497(d) the principal or a managerial agent of the principal ratified or approved the act.
The trial judge refused to grant pretrial summary judgment in favor of Davenport on this issue. He found a genuine issue of material fact as to whether Mitchell was a supervisory employee or managerial agent of Davenport. From the limited evidence on this issue presented in the joint appendix, the testimony of Frank Clower, the general contractor retained by the building owner West Briar, presents an issue of fact for the jury as to Mitchell’s status and authority. Clower testified that when he contracted with Davenport to work on the apartment complex he dealt with Mitchell (JA 62). Mitchell signed the contract with West Briar. Another Davenport representative, Fred Boswell, also signed the West Briar contract, with Mitchell signing as the salesman (JA 62a). However, Clower testified that he negotiated the agreement with Mitchell and that it was his understanding that Mitchell would supervise the West Briar job (JA 62a). Clower testified that he was on the job site from seven in the morning until five in the evening every day (JA 62b) and that he observed Mitchell directing the men “putting insulation on the roof and all other operations of the job” (JA 63). In addition, J. Large, the police officer who arrived on the scene after the accident, testified that Mitchell had identified himself to the officer as “the foreman for the Davenport Company” (JA 65).
The complete record may contain additional information on Mitchell’s relationship to Davenport, but the evidence presented here provides an adequate basis for a jury finding that Davenport is liable for Mitchell’s acts.
% me *
The majority correctly recognizes that the relief the law can offer to the child’s grieving parents is limited and painfully small when compared to the magnitude of their loss. I agree; however, the inadequacy of the available relief is no reason to deny the relief that is available.
On punitive damages, I would reverse.